

 
 

--------------------------------------------------------------------------------

 

Employment Agreement
 
This Employment Agreement (the “Agreement”) is made and entered into this  19th
day of April, 2010, effective as of April 1, 2010, by and between Petroleum
Development Corporation, a Nevada Corporation (the “Company”), and Gysle R.
Shellum (“Shellum”).
 
WHEREAS, pursuant to an employment agreement effective as of November 11, 2008,
the Company employs Shellum as Chief Financial Officer;
 
WHEREAS, the Company and Shellum desire to amend and restate such employment
agreement to provide for Shellum’s employment with the Company, all upon the
terms and conditions set forth in this Agreement;
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
parties hereto, intending to be legally bound, agree as follows:
 
1.  
Effective Date and Term

 
a.  
Initial Term

 
 
.  The effective date of this Agreement shall be April 1, 2010 (the “Effective
Date”), and the initial term shall be for the period beginning on the Effective
Date and ending December 31, 2011.

 
b.  
Automatic Extensions

 
 
.  The Term of this Agreement shall be extended for an additional 12 months
beginning on December 31, 2010 and on each successive December 31 unless either
party provides the other with at least thirty (30) days prior written notice of
its non-renewal for an additional twelve (12) months (the “Non-Renewal Notice”),
or unless the Agreement has otherwise been terminated by the parties in
accordance with the provisions of Section 7 of this Agreement.  The period of
time from the Effective Date until the Termination Date, as defined in Section
7.b., shall be the “Term.”

 
2.  
Place of Employment

 
The place of employment shall be the Company’s offices in Denver, Colorado,
unless Shellum and the Company mutually agree to an alternative
location.  Shellum acknowledges that there may be substantial business travel
associated with Shellum’s position.
 
3.  
Position and Responsibilities

 
a.  
Position

 
 
.  Shellum shall serve as Chief Financial Officer of the Company and shall
initially report to the Chief Executive Officer of the Company (the “Chief
Executive Officer”) and be under the general direction and control of the Chief
Executive Officer.

 
b.  
Responsibilities

 
 
.  Shellum shall have obligations, duties, authority and power to do such acts
as are customarily done by a person holding the same or an equivalent position
in corporations of similar size to the Company.  Shellum shall perform such
managerial duties and responsibilities for the Company as may reasonably be
assigned to him  and, at no additional compensation,  if requested, shall serve
on the Board of Directors of the Company (the “Board”) and in other such
positions with any subsidiary corporation of the Company, or any partnership,
limited liability company or other entity in which the Company has an interest
(herein collectively called “Affiliates”), as  may from time to time be
requested.

 
c.  
Dedication of Professional Services

 
 
.  Shellum shall devote substantially all of Shellum’s business time, best
efforts and attention to promote and advance the business of the Company and its
Affiliates to perform diligently and faithfully all the duties, responsibilities
and obligations of Shellum’s position with the Company.  Shellum shall not be
employed in any other business activity, other than with the Company and its
Affiliates, during the Term, whether or not such activity is pursued for gain,
profit or other pecuniary advantage without approval by the Compensation
Committee of the Board (the “Compensation Committee”); provided, however, that
this restriction shall not be construed as preventing Shellum from investing
Shellum’s personal assets in a business which does not compete with the Company
or its Affiliates, where the form or manner of such investment will not require
services of any significance on the part of Shellum in the operation of the
affairs of the business in which such investment is made and in which Shellum’s
participation is solely that of a passive investor.

 
d.  
Adherence to Standards

 
 
.  Shellum shall comply with the written policies, standards, rules and
regulations of the Company from time to time established for all employees or
executive officers of the Company consistent with Shellum’s position and level
of authority.

 
e.  
Minimum Stock Ownership

 
 
.  Shellum shall comply with the Company’s minimum stock ownership requirements
for officers specific to his level.

 
4.  
Compensation

 
a.  
Base Salary

 
 
.  The Company shall pay Shellum an annual base salary of $275,000 (the “Base
Salary”) effective as of January 1 , 2010 and ending on the Termination
Date.  The Base Salary shall be payable in accordance with the ordinary payroll
practices of the Company.  The Base Salary shall be reviewed annually by the
Compensation Committee and may be changed by the Compensation Committee in its
sole discretion, taking into account the base salaries, aggregate annual cash
compensation, and other compensation of individuals holding similar positions at
other comparable companies, the performance of Shellum and the Company, and
other relevant factors.

 
b.  
Performance Bonus

 
 
.  Shellum shall be eligible to earn an annual performance bonus (the “Bonus”)
during the Term based on criteria established by the Compensation Committee in
its sole discretion each year.

 
c.  
Equity Compensation Grant

 
 
.  As a long term incentive, under the Company’s long-term equity compensation
plan, Shellum shall participate in any equity compensation program provided to
all executive officers, based on criteria established by the Compensation
Committee in its sole discretion each year.

 
d.  
Other Compensation

 
 
.  Shellum shall continue to be eligible to participate in all other cash or
stock compensation plans or programs maintained by the Company, as in effect
from time to time, in which other senior executives of the Company are allowed
to participate.

 
e.  
Recoupment of Certain Compensation

 
 
.  If the Company has to restate all or a portion of its financial statements
due to the material noncompliance of the Company with any financial reporting
requirement under the securities laws, Shellum shall, for the affected years,
reimburse the Company for any excess bonus paid to Shellum pursuant to Section
4.b.  The reimbursements shall be equal to the difference between the bonus paid
to him for the affected years and the bonus that would have been paid to Shellum
had the financial results been properly reported.  Such reimbursement shall be
paid to the Company within ninety days after the Company notifies Shellum of the
amount owed to the Company.

 
5.  
Employee Benefits

 
a.  
Participation in Company Benefit Plans

 
 
.  During the Term, the Company shall provide Shellum with coverage under all
employee pension and welfare benefit programs, plans and practices commensurate
with Shellum’s positions in the Company and to the extent permitted under the
respective employee benefit plan.

 
b.  
Vacation

 
 
.  Shellum will be entitled to four (4) weeks of paid vacation in each calendar
year, to be taken at such times as is reasonably determined by Shellum to be
consistent with Shellum’s responsibilities under this Agreement and the
Company’s vacation policy applicable to all employees.

 
c.  
Automobile

 
 
.  During the Term, Shellum shall be entitled to an annual automobile allowance
as approved by the Compensation Committee and updated from time to time at its
discretion.

 
6.  
Restrictive Covenants.

 
a.  
Confidential Information

 
 
.  Shellum hereby acknowledges that in connection with his employment by the
Company, he will be exposed to and may obtain certain Confidential Information
(as defined below, including, without limitation, procedures, memoranda, notes,
records and customer and supplier lists whether such information has been or is
made, developed or compiled by Shellum or otherwise has been or is made
available to him) regarding the business and operations of the Company and its
subsidiaries or Affiliates.  Shellum further acknowledges that such Confidential
Information is unique, valuable, considered trade secrets and deemed proprietary
by the Company or its subsidiaries or Affiliates.  For purposes of the
Agreement, “Confidential Information” includes, without limitation, any
information heretofore or hereafter acquired, developed or used by any of the
Company or its direct or indirect subsidiaries or Affiliates relating to
Business Opportunities or Intellectual Property (as those terms are defined
below) or other geological, geophysical, economic, financial or management
aspects of the business, operations, properties or prospects of the Company or
its direct or indirect subsidiaries or Affiliates, whether oral or in written
form (including electronic).  Shellum agrees that all Confidential Information
is and will remain the property of the Company or its direct or indirect
subsidiaries or Affiliates, as the case may be.  Shellum further agrees, except
for disclosures occurring in the good faith performance of his duties for the
Company or its direct or indirect subsidiaries or Affiliates, during the Term
and for a period of three (3) years after the Termination Date, to hold in the
strictest confidence all Confidential Information, and not to, directly or
indirectly, duplicate, sell, use, lease, commercialize, disclose or otherwise
divulge to any person or entity any portion of the Confidential Information or
use any Confidential Information, directly or indirectly, for his own benefit or
profit or allow any person, entity or third party, other than the Company or its
direct or indirect subsidiaries or Affiliates, and authorized executives of the
same, to use or otherwise gain access to any Confidential Information.  Shellum
will have no obligation under this Agreement with respect to any information
that becomes generally available to the public other than as a result of a
disclosure by Shellum or his agent or other representative or becomes available
to him on a non-confidential basis from a source other than the Company or its
direct or indirect subsidiaries or Affiliates.  Further, Shellum will have no
obligation under this Agreement to keep confidential any of the Confidential
Information to the extent that a disclosure of it is required by law or is
consented to by the Company or its subsidiaries or Affiliates, as appropriate;
provided, however, that if and when such a disclosure is required by law,
Shellum promptly shall provide the Company or its subsidiaries or Affiliates, as
appropriate, with notice of such requirement, so that the Company, or its
subsidiaries, or its Affiliates, as the case may be, may seek an appropriate
protective order.

 
b.  
Return of Property

 
 
.  Shellum agrees to deliver promptly to the Company, upon termination of his
employment hereunder, or at any other time when the Company so requests, all
documents and property relating to the business of the Company or its direct or
indirect subsidiaries or Affiliates, including without limitation: all
geological and geophysical reports and related data such as maps, charts, logs,
seismographs, seismic records and other reports and related data, calculations,
summaries, memoranda and opinions relating to the foregoing, production records,
electric logs, core data, pressure data, lease files, well files and records,
land files, abstracts, title opinions, title or curative matters, contract
files, notes, records, drawings, manuals, correspondence, financial and
accounting information, customer lists, statistical data and compilations,
patents, copyrights, trademarks, trade names, inventions, formulae, methods,
processes, agreements, contracts, manuals, electronic data,  or any
documents,  whether written or digital and whether prepared or compiled by him
or furnished to Shellum during the Term, relating to the business of the Company
or its direct or indirect subsidiaries or Affiliates and all copies thereof and
therefrom; provided, however, that he will be permitted to retain copies of any
documents or materials of a personal nature or otherwise related to his rights
under this Agreement. The aforementioned materials include materials on his
personal computers, which materials shall be destroyed in a manner satisfactory
to the Company.

 
c.  
Non-Compete Obligations.

 
(i)  
Non-Compete Obligations During Employment Term

 
 
.  Shellum agrees that during the Term all investments made by Shellum (whether
in his own name or in the name of any family members or other nominees or made
by Shellum’s controlled affiliates), which relate to the leasing, acquisition,
exploration, production, gathering or marketing of hydrocarbons and related
products will be made solely through the Company; and Shellum will not (directly
or indirectly through any family members or other persons), and will not permit
any of his controlled affiliates to: (1) invest or otherwise participate
alongside the Company or its direct or indirect subsidiaries or Affiliates in
any Business Opportunities, or (2) invest or otherwise participate in any
business or activity relating to a Business Opportunity, regardless of whether
any of the Company or its direct or indirect subsidiaries or Affiliates
ultimately participates in such business or activity, in either case, except
through the Company.  Notwithstanding the foregoing, nothing in this Section 6
shall be deemed to prohibit Shellum or any family member from owning, or
otherwise having an interest in, less than one percent (1%) of any
publicly-owned entity or three percent (3%) or less of any private equity fund
or similar investment fund that invests in any business or activity engaged in
any of the activities set forth above, provided that Shellum has no active role
with respect to any investment by such fund in any entity.

 
(ii)  
Non-Compete Obligations After Termination Date

 
 
.  Shellum shall not directly or indirectly through any family member or other
person or as an employee, employer, consultant, agent principal, partner, more
than one percent shareholder, officer, director, licensor, lender, lessor or in
any other individual or representative capacity either during the Term or for a
period of one (1) year thereafter, engage in any Competitive Business within any
county or parish or adjacent to any county or parish in which the Company, a
subsidiary or an Affiliate owns any oil and gas interests; provided, however,
that the ownership of less than five percent (5%) of the outstanding capital
stock of a corporation whose shares are traded on a national securities exchange
or on the over-the-counter market shall not be deemed engaging any Competitive
Business.  “Competitive Business” shall mean typical oil and gas exploration
activities, including oil and gas leasing, drilling, or any other business
activities that are the same as or similar to the Company’s, a subsidiary’s or
an Affiliate’s business operations as its business exists on the Termination
Date.

 
d.  
Non-Solicitation

 
 
.  During the Term and for a period of twenty-four (24) months after the
Termination Date, Shellum will not, whether for his own account or for the
account of any other person (other than the Company or its direct or indirect
subsidiaries or Affiliates), intentionally solicit, endeavor to entice away from
the Company or its direct or indirect subsidiaries or Affiliates, or otherwise
interfere with the relationship of the Company or its direct or indirect
subsidiaries or Affiliates with, (i) any person who is employed by the Company
or its direct or indirect subsidiaries or Affiliates (including any independent
sales representatives or organizations), or (ii) any client or customer of the
Company or its direct or indirect subsidiaries or Affiliates.

 
e.  
Assignment of Developments

 
 
.  Shellum assigns and agrees to assign without further compensation from the
Company and its successors, assigns or designees, all of Shellum’s right, title
and interest in and to all Business Opportunities and Intellectual Property (as
those terms are defined below), and further acknowledges and agrees that all
Business Opportunities and Intellectual Property constitute the exclusive
property of the Company.

 
For purposes of this Agreement, “Business Opportunities” shall mean all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by Shellum
during his employment by the Company, or originated by any third party and
brought to the attention of Shellum during his employment by the Company,
together with information relating thereto (including, without limitation,
geological and seismic data and interpretations thereof, whether in the form of
maps, charts, logs, seismographs, calculations, summaries, memoranda, opinions
or other written, digital or charted means).
 
For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of Shellum during his employment by the Company), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which Shellum discovers, conceives, invents, creates or develops,
alone or with others, during his employment by the Company, if such discovery,
conception, invention, creation or development (i) occurs in the course of his
employment with the Company, or (ii) occurs with the use of any of the time,
materials or facilities of the Company or its direct or indirect subsidiaries or
Affiliates, or (iii) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries or Affiliates.
 
f.  
Injunctive Relief

 
 
.  Shellum acknowledges that a breach of any of the covenants contained in this
Section 6 may result in material, irreparable injury to the Company for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat of breach, the Company will be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction restraining Shellum from
engaging in activities prohibited by this Section 6 or such other relief as may
be required to specifically enforce any of the covenants in this Section 6.  To
the extent that the Company seeks a temporary restraining order (but not a
preliminary or permanent injunction), Shellum agrees that a temporary
restraining order may be obtained ex parte.

 
g.  
Adjustment of Covenants

 
 
.  The parties consider the covenants and restrictions contained in this Section
6 to be reasonable.  However, if and when any such covenant or restriction is
found to be void or unenforceable and would have been valid had some part of it
been deleted or had its scope of application been modified, such covenant or
restriction will be deemed to have been applied with such modification as would
be necessary and consistent with the intent of the parties to have made it
valid, enforceable and effective.

 
h.  
Forfeiture Provision.

 
(i)  
Detrimental Activities

 
 
.  If Shellum engages in any activity that violates any covenant or restriction
contained in this Section 6, in addition to any other remedy the Company may
have at law or in equity, (A) Shellum will be entitled to no further payments or
benefits from the Company under this Agreement or otherwise, except for any
payments or benefits required to be made or provided under applicable law, (B)
all unexercised stock options, restricted stock and other forms of equity
compensation held by or credited to Shellum will terminate effective as of the
date on which Shellum engages in that activity, unless terminated sooner by
operation of another term or condition of this Agreement or other applicable
plans and agreements, and (C) any exercise, payment or delivery pursuant to any
equity compensation award that occurred within one year prior to the date on
which Shellum engages in that activity may be rescinded within one year after
the first date that a majority of the members of the Board first became aware
that Shellum engaged in that activity.  In the event of any such rescission,
Shellum will pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery, in such
manner and on such terms and conditions as may be required.

 
(ii)  
Right of Set-Off

 
 
.  Shellum consents to a deduction from any amounts the Company owes Shellum
from time to time (including amounts owed as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Shellum by the
Company), to the extent of the amounts Shellum owes the Company under Section 6
above.  Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount
Shellum owes, calculated as set forth above, Shellum agrees to pay immediately
the unpaid balance to the Company.  In the discretion of the Board, reasonable
interest may be assessed on the amounts owed, calculated from the later of (A)
the date Shellum engages in the prohibited activity and (B) the applicable date
of exercise, payment or delivery.

 
7.  
Termination of the Agreement

 
a.  
Notice of Termination

 
 
.  Either Shellum or the Board may terminate this Agreement at any time and in
Shellum’s or their sole discretion upon no less than thirty (30) days written
Notice of Termination to the other party.  “Notice of Termination” shall mean a
written notice which shall indicate the specified termination provision in this
Agreement relied upon (either a Non-Renewal Notice as provided under Section
1.b. or otherwise pursuant to Section 7.c., Section 7.d., Section 7.e., Section
7.f., Section 7.g. or Section 7.h.) and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Shellum’s
employment under the provision so indicated; provided, however, no such
purported termination shall be effective without such Notice of Termination;
provided further, however, any purported termination by the Company or by
Shellum shall be communicated by a Notice of Termination to the other party
hereto in accordance with  Section 8 (“Notices”) of this Agreement.  Termination
of this Agreement by reason of a Non-Renewal Notice pursuant to Section 1.b.
shall not entitle Shellum to receive the severance benefits described in Section
7.d. or Section 7.f.

 
b.  
Termination Date

 
 
.  Except as provided in Section 7.e.(ii) with respect to Disability, the
“Termination Date” shall mean the date specified in the Notice of Termination.
The Termination Date shall not be less than thirty (30) days after the date such
Notice of Termination is given.

 
c.  
Termination by the Company for Just Cause.

 
(i)  
The Company may terminate Shellum for “Just Cause” (as defined in Section
7.c.ii), provided that the Company shall:

 
(A)  
Give Shellum Notice of Termination as specified in Section 7.a., and

 
(B)  
Pay Shellum, within forty (40) days after this Termination Date, Shellum’s Base
Salary through the Termination Date at the rate in effect at the time the Notice
of Termination is given plus a good faith estimate by the Company of any unpaid
Bonus (in full for any completed annual period and prorated for months completed
in the current annual period), incentive, deferred, retirement or other
compensation, and provide any other benefits, which have been earned or become
payable as of the Termination Date, pursuant to the terms of this or any other
agreement, or compensation or benefit plan, but which have not yet been paid or
provided.

 
(ii)  
For purposes of this Agreement “Just Cause” shall be a reasonable determination
of the Board that Shellum:

 
(A)  
Failed to substantially perform Shellum’s duties with the Company (other than a
failure resulting from Shellum’s incapacity due to physical or mental illness)
after a written demand for substantial performance has been delivered to him by
the Board, which demand specifically identifies the manner in which the Board
believes Shellum has not substantially performed Shellum’s duties, and Shellum
has failed to cure such deficiency within thirty (30) days of the receipt of
such notice;

 
(B)  
Has engaged in conduct the consequences of which are materially adverse to the
Company, monetarily or otherwise;

 
(C)  
Has pleaded guilty to or been convicted of a felony or a crime involving moral
turpitude or dishonesty; or

 
(D)  
Has materially breached the terms of this Agreement.

 
(E)  
Following a Change in Control, “Just Cause” shall be limited to (1) Shellum's
refusal to or failure to attempt in good faith to perform his duties or to
follow the written direction of the Board after fifteen days’ written notice
specifically identifying the manner in which the Board believes he has not
performed his duties; and (2) Subsections (B) and (C) above.

 
d.  
Termination by the Company Without Just Cause

 
 
.  In the event the Company terminates this Agreement prior to its expiration
(including extensions as provided in Section 1.b) for any reason other than for
Just Cause or the death or Disability (as defined in Section 7.e.) of Shellum,
the Company shall:

 
(i)  
Pay to Shellum within forty (40) days after the Termination Date a lump sum
severance payment equal to two times the sum of:

 
(A)  
Shellum’s highest Base Salary during the previous two years of employment
immediately preceding the Termination Date, plus

 
(B)  
the highest Bonus paid to Shellum during the same two-year period,

 
(ii)  
Pay to Shellum any unpaid expense reimbursement upon presentation by Shellum of
an accounting of such expenses in accordance with normal Company practices, but
no later than March 15 of the year following the year of termination,

 
(iii)  
Vest any unvested Company stock options, SARs, and restricted stock (excluding
LTIP shares under the Company’s long-term incentive plan),

 
(iv)  
Make any other payments or provide any benefits earned under this or any other
employment agreement or plan, including the Company’s long-term incentive plan
(including LTIP shares under the Company’s long-term incentive plan), and

 
(v)  
Continue coverage of Shellum and any dependents covered at the time of
termination under the Company’s group health plans at the Company’s cost
throughout the period of time that Shellum is eligible for federal COBRA health
continuation coverage.

 
e.  
Termination in the Event of Death or Disability

 
 
.

 
(i)  
This Agreement will be terminated by the Company in the event of the death of
Shellum upon proper notification to his estate.  The Company shall pay to the
estate of Shellum the Base Salary described in Section 4.a. of this Agreement
which would have been earned for six (6) months after the Termination Date.

 
(ii)  
This Agreement may be terminated by the Company in the event of the Disability
(as hereinafter defined) of Shellum upon proper notification to Shellum,
following the latest of the three events noted in this subsection (ii) (the
“Disability Termination Date”).  Base Salary shall continue for up to thirteen
(13) weeks following the initial period of Disability.  Shellum shall also
receive in a lump sum payment an amount equal to the Base Salary described in
Section 4.a. of this Agreement which would have been earned for six (6) months
after the Disability Termination Date.  This lump sum payment shall be made upon
the latest to occur of: (1) the cessation of the thirteen (13) weeks of Base
Salary continuation; (2) the expiration of the Family and Medical Leave Act
period; and (3) Disability, which is defined as the inability Shellum to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, as
provided in Internal Revenue Code (the "Code") Section 409A(a)(2)(C) and Treas.
Reg. § 1.409A-3(i)(4).

 
(iii)  
All amounts that are payable under this Section 7.e. in the form of a lump sum
shall be paid as soon as practicable, but no later than two and one-half (2-1/2)
months following the close of the calendar year in which the death or Disability
occurred.

 
f.  
Termination by Shellum for Good Reason.

 
(i)  
In the event Shellum terminate this Agreement for Good Reason (as defined in
Section 7.f.(ii)), provided that such termination occurs within ninety days of
the Good Reason, the Company shall:

 
(A)  
Pay to Shellum within forty (40) days after the Termination  Date, a lump sum
severance payment equal to two times the sum of:

 
a.  
Shellum’s highest Base Salary during the previous two years of employment
immediately preceding the Termination Date, plus

 
b.  
the highest Bonus paid to Shellum during the same two-year period,

 
(B)  
Pay to Shellum any unpaid expense reimbursement upon presentation by Shellum of
an accounting of such expenses in accordance with normal Company practices, but
no later than March 15 of the year following the year of termination,

 
(C)  
Vest any unvested Company stock options, SARs, and restricted stock (excluding
LTIP shares under the Company’s long-term incentive plan),

 
(D)  
Make any other payments or provide any benefits earned under this or any other
employment agreement or plan, including the Company’s long-term incentive plan
(including LTIP shares under the Company’s long-term incentive plan), and

 
(E)  
Continue coverage of Shellum and any dependents covered at the time of
termination under the Company’s group health plans at the Company’s cost
throughout the period of time that Shellum is eligible for federal COBRA health
continuation coverage.

 
(ii)  
"Good Reason" shall mean the occurrence of any of the following events without
Shellum’s prior express written consent:

 
(A)  
A material diminution in Shellum’s Base Salary;

 
(B)  
A material diminution in Shellum’s authority, duties or responsibilities;

 
(C)  
A  material diminution in reward opportunities under the annual Bonus;

 
(D)  
Any other action or inaction that constitutes a material breach by the Company
of this Agreement, or

 
(E)  
In addition, after a Change of Control, (1) a failure to, during the two-year
period following the date of the Change of Control, provide Shellum with
compensation and benefits, which in the aggregate, are at least substantially
equal (in terms of benefit levels and/or reward opportunities) to those provided
for under a material employee benefit plan, program and practice in which
Shellum was participating as of the date of the Change of Control, (2) a failure
to permit Shellum to participate in any or all incentive (including equity),
savings, retirement plans and benefit plans, fringe benefits, practices,
policies and programs applicable generally to other similarly situated employees
of the Company, (3) a material diminution in the budget over which Shellum
retains authority, or (4) a material change in the geographic location at which
Shellum must perform services.

 
Shellum must provide notice to the Company of the condition described in Section
7.f.(ii) within ninety (90) days, upon the notice of which the Company will have
a period of thirty (30) days during which it may remedy the condition and not be
required to pay the amount.
 
g.  
Termination by Shellum for other than Good Reason

 
 
.  Shellum may terminate this Agreement for other than Good Reason upon proper
Notice of Termination as provided in Section 7.a.  In such event the Company
shall pay to Shellum:

 
(i)  
Within forty (40) days after Shellum’s Termination Date, in a lump-sum, the
compensation provided in Section 4 at the rate in effect at the time of the
Notice of Termination. If Shellum’s termination occurs prior to the end of the
year, Shellum shall not be entitled to any Bonus for the year;

 
(ii)  
Any incentive, deferred or other compensation which has been earned or has
become payable pursuant to the terms of this or any other agreement or
compensation or benefit plan as of the Termination Date, but which has not yet
been paid, provided such payments shall be made under the schedule originally
contemplated in the agreement under which they were granted, but if no such
payment schedule is provided, the payments shall be made no later than March 15
of the year following the year of termination;

 
(iii)  
Any unpaid expense reimbursement upon presentation by Shellum of an accounting
of such expenses in accordance with normal Company practices, but not later than
March 15 of the year following the year of termination; and

 
(iv)  
Any other payments for benefits earned under this Agreement, which shall in no
event be paid later than March 15 of the year following the year of termination.

 
h.  
Termination  following Change of Control.

 
(i)  
If, within two years following a Change of Control (as defined in Section
7.h.(ii) below), either (A) the Company terminates Shellum’s employment without
Just Cause (as defined in Section 7.c.(ii) above) or (B) Shellum terminates this
Agreement for Good Reason (as defined in Section 7.f.(ii) above), then the
Company shall:

 
(A)  
Pay to Shellum within forty (40) days after the Termination Date, a lump sum
severance payment equal to three  times the sum of:

 
a.  
Shellum’s highest Base Salary during the  previous two years of employment
immediately preceding the Termination Date, plus

 
b.  
the highest Bonus paid to Shellum during the  same two-year period.

 
(B)  
Pay to Shellum any unpaid expense reimbursement upon presentation by Shellum of
an accounting of such expenses in accordance with normal Company practices, but
no later than March 15 of the year following the year of termination,

 
(C)  
Vest any unvested Company stock options, SARs, and restricted stock (excluding
LTIP shares under the Company’s long-term incentive plan),

 
(D)  
Make any other payments or provide any benefits earned under this or any other
employment agreement or plan, including the Company’s long-term incentive plan
(including LTIP shares under the Company’s long-term incentive plan),

 
(E)  
Continue coverage of Shellum and any dependents covered at the time of
termination under the Company’s group health plans at the Company’s cost
throughout the period of time that Shellum is eligible for federal COBRA health
continuation coverage, and

 
(F)  
Pay to Shellum any reasonable legal fees incurred by Shellum in seeking to
enforce any legal right under this Agreement if Shellum substantially prevails
in such action.

 
(ii)  
“Change of Control” of the Company shall occur on the earliest of the following
events:

 
(A)  
Change in Ownership: A change in ownership of the Company occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, excluding the acquisition of
additional stock by a person or more than one person acting as a group who is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company.

 
(B)  
Change in Effective Control: A change in effective control of the Company occurs
on the date that either:

 
a.  
Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or

 
b.  
A majority of the members of the Board of Directors of the Company (the “Board”)
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the board of directors
prior to the date of the appointment or election; provided, that this paragraph
(b) shall apply only to the Company if no other corporation is a majority
shareholder.

 
(C)  
Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of the Company’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 90% of the total gross fair market value of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 
It is the intent that this definition be construed consistent with the
definition of “Change of Control” as defined under Internal Revenue Code Section
409A and the applicable Treasury Regulations, as amended from time to time.
 
(iii)  
Notwithstanding the preceding provisions of this Section 7.h.:

 
(A)  
If any of the payments or benefits received or to be received by Shellum in
connection with Shellum’s termination of employment in respect of a Change in
Control, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company (all such payments and benefits, being
hereinafter referred to as the “Total Payments”) would be subject to the excise
tax (the “Excise Tax”) imposed under Section 4999 of the Code, Shellum shall
receive the Total Payments and be responsible for the Excise Tax; provided,
however that Shellum shall not receive the Total Payments and the Total Payments
shall be reduced to the Safe Harbor amount if (1) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is greater than or equal
to (2) the net amount of such Total Payment without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which Shellum would be subject in
respect of such unreduced Total Payments).  The “Safe Harbor Amount” is the
amount to which the Total Payments would hypothetically have to be reduced so
that no portion of the Total Payments would be subject to the Excise Tax.

 
(B)  
For purposes of determining whether any of the Total Payments will be subject to
the Excise Tax and the amount of such Excise Tax, (1) all of the Total Payments
shall be treated as “parachute payments” (within the meaning of Section
280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax Counsel”)
selected by the accounting firm which was, immediately prior to the Change in
Control, the Company’s independent auditor (the “Auditor”), such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Section 280G(b)(4)(A) of the Code, (2) all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax unless, in the opinion of Tax Counsel, such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered (within the meaning of Section 280G(b)(4)(B) of the
Code) in excess of the base amount (within the meaning of Section 280G(b)(3) of
the Code) allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (3) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.  If the Auditor
is prohibited by applicable law or regulation from performing the duties
assigned to it hereunder, then a different auditor, acceptable to both the
Company and Shellum, shall be selected.  The fees and expenses of Tax Counsel
and the Auditor shall be paid by the Company.

 
(C)  
In the event it is determined that the Safe Harbor amount is payable to Shellum,
then the severance payments provided under Section 7.h.(i) which are cash shall
first be reduced on a pro rata basis among the different types of cash payments
until the Safe Harbor amount is reached; provided, however, in the event further
reduction is needed to reach the Safe Harbor amount after reducing all cash
payments to zero, then the non-cash severance payments shall thereafter be
reduced among the different types of non-cash payments on a pro rata basis, to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax.

 
i.  
Internal Revenue Code Section 409A Compliance.

 
Except with respect to amounts paid pursuant to a schedule in a plan or
arrangement outside of this Agreement, it is intended that amounts payable under
this Section 7 not be considered non-qualified deferred compensation subject to
Code Section 409A.  Shellum is a Specified Employee under Code Section 409A,
therefore, to the extent such amounts are considered non-qualified deferred
compensation payable upon a separation from service under Code Section 409A,
payment of those amounts so deferred under Code Section 409A may not be made
until at least six (6) months following Shellum’s separation from service of the
Company (or, if earlier, the date of death of Shellum).
 
j.  
Release.  As a condition to the payment by the Company of the amounts due under
subsections d., f., or h. above, Shellum shall execute the release attached
hereto as Exhibit A within twenty-one (21) days following the Termination Date
and shall not revoke it within the seven (7) day revocation period.

 
8.  
Notices

 
 
. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered, by facsimile transmission or sent by
certified mail, return receipt requested, postage prepaid, or by
expedited  (overnight) courier with established national reputation, shipping
prepaid or billed to sender, in either case addressed to the respective
addresses last given by each party to the other  (provided that all notices to
the Company shall be directed to the attention of the Secretary of the Company )
or to such other address as either party may have furnished  to the other in
writing  in  accordance  herewith.  All notices and communication shall be
deemed to have been received on the date of delivery thereof, or on the second
day after deposit thereof with an expedited courier service, except that notice
of change of address shall be effective only upon receipt.

 
Company at:                      Petroleum Development Corporation
Attention: Secretary
1775 Sherman Street, Suite 3000
Denver, CO 80203


Shellum at:                      Gysle R. Shellum
9172 E. Tufts Circle
Greenwood Village, CO 80111
 
9.  
Life Insurance

 
 
.  The Company may, at any time after the execution of this Agreement, maintain
any outstanding life insurance policies and apply for and procure as owner and
for its own benefit new life insurance on Shellum, in such amounts and in such
form or forms as the Company may determine.  Shellum shall, at the request of
the Company, submit to such medical examinations, supply such information, and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for such insurance.  Shellum hereby represents
that to Shellum’s knowledge Shellum is in excellent physical and mental
condition.

 
10.  
Successors

 
 
. This Agreement shall be binding on the Company and any successor to any of its
businesses or assets.  Without limiting the effect of the prior sentence, the
Company shall use its best efforts to require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor or assign to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement or
which is otherwise obligated under this Agreement by the first sentence of this
Section, entitled Successors, by operation of law or otherwise.

 
11.  
Binding Effect

 
 
.  This Agreement shall inure to the benefit of and be enforceable by Shellum’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If Shellum should die while any
amounts would still be payable to him hereunder if Shellum had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Shellum’s estate.

 
12.  
Integration, Modification and Waiver

 
 
.  This Agreement constitutes the sole employment agreement between the parties,
and any prior employment agreement, written or oral, is terminated.  No
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by Shellum
and such officer of the Company as may be specifically designated by the
Board.  No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 
13.  
Headings

 
 
.  Headings used in this Agreement are for convenience only and shall not be
used to interpret or construe its provisions.

 
14.  
Waiver of Breach

 
 
.  The waiver of either the Company or Shellum of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either the Company or Shellum.

 
15.  
Amendments

 
 
.  No amendments or variations of the terms and conditions of this Agreement
shall be valid unless the same is in writing and signed by all of the parties
hereto.

 
16.  
Survival of Obligations

 
 
.  The provisions of Section 6 of this Agreement shall continue to be binding
upon Shellum and Company in accordance with their terms, notwithstanding the
termination of Shellum’s employment with the Company for any reason or the
expiration of this Agreement.

 
17.  
Severability

 
 
.  The invalidity or unenforceability of any provision of this Agreement,
whether in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provision contained herein.  Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.  It is expressly understood and agreed that
while the Company and Shellum consider the restrictions contained in this
Agreement reasonable for the purpose of preserving for the Company the good
will, other proprietary rights and intangible business value of the Company, if
a final judicial determination is made by a court having jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against Shellum, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

 
18.  
Governing Law

 
 
.  This Agreement shall be construed and enforced pursuant to the laws of the
State of Colorado, without giving effect to its conflict of laws.

 
19.  
Executive Officer Status

 
 
.  Shellum acknowledges that Shellum may be deemed to be an “executive officer”
of the Company for purposes of the Securities Act of 1933, as amended (the “1933
Act”), and the Securities Exchange Act of 1934, as amended (the “1934 Act”) and,
if so, Shellum shall comply in all respects with all the rules and regulations
under the 1933 Act and the 1934 Act applicable to him in a timely and
non-delinquent manner. In order to assist the Company in complying with its
obligations under the 1933 Act and 1934 Act, Shellum shall provide to the
Company such information about Shellum as the Company shall reasonably request
including, but not limited to, information relating to personal history and
stockholdings.  Shellum shall immediately report to the General Counsel of the
Company or other designated officer of the Company all changes in beneficial
ownership of any shares of the Company Common Stock deemed to be beneficially
owned by Shellum and/or any members of Shellum’s immediate family.

 
20.  
Pronouns

 
 
.  All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular, or plural, as the identity of the person
or entity may require. As used in this Agreement: (1) words of the masculine
gender shall mean and include corresponding neuter words or words of the
feminine gender, (2) words in the singular shall mean and include the plural and
vice versa, and (3) the word “may” gives sole discretion without any obligation
to take any action.

 
21.  
Counterparts

 
 
.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one document.

 
22.  
Exhibits.  Any Exhibits attached hereto are incorporated herein by reference and
are an integral part of this Agreement.

 
23.  
Withholding of Taxes

 
 
. The Company will withhold from any amounts payable under the Agreement, all
federal, state, local or other taxes as legally will be required to be withheld.

 
24.  
Consent to Jurisdiction and Service of Process.

 
a.  
Section 6  Disputes

 
 
.  In the event of any dispute, controversy or claim between the Company and
Shellum arising out of or relating to the interpretation, application or
enforcement of the provisions of Section 6, the Company and Shellum agree and
consent to the personal jurisdiction of the state and local courts of the
Colorado State Judicial Branch and/or the United States District Court for the
District of Colorado for resolution of the dispute, controversy or claim, and
that those courts, and only those courts, will have jurisdiction to determine
any dispute, controversy or claim related to, arising under or in connection
with Section 6 of this Agreement. The Company and Shellum also agree that those
courts are convenient forums for the parties to any such dispute, controversy or
claim and for any potential witnesses and that process issued out of any such
court or in accordance with the rules of practice of that court may be served by
mail or other forms of substituted service to the Company at the address of its
principal executive offices and to Shellum at him last known address as
reflected in the Company’s records.

 
b.  
Disputes Other Than Under Section 6

 
 
.  In the event of any dispute relating to this Agreement, other than a dispute
relating solely to Section 6, the parties will use their best efforts to settle
the dispute, claim, question, or disagreement. To this effect, they will consult
and negotiate with each other in good faith and, recognizing their mutual
interests, attempt to reach a just and equitable solution satisfactory to both
parties. If such a dispute cannot be settled through negotiation, the parties
agree first to try in good faith to settle the dispute by mediation administered
by the American Arbitration Association under its Commercial Mediation Rules
before resorting to arbitration, litigation, or some other dispute resolution
procedure. If the parties do not reach such solution through negotiation or
mediation within a period of sixty (60) days, then, upon notice by either party
to the other, all disputes, claims, questions, or differences will be finally
settled by arbitration administered by the American Arbitration Association in
accordance with the provisions of its Commercial Arbitration Rules. The
arbitrator will be selected by agreement of the parties or, if they do not agree
on an arbitrator within thirty (30) days after either party has notified the
other of him or its desire to have the question settled by arbitration, then the
arbitrator will be selected pursuant to the procedures of the American
Arbitration Association (the “AAA”) in Denver, Colorado. The determination
reached in such arbitration will be final and binding on all parties.
Enforcement of the determination by such arbitrator may be sought in any court
of competent jurisdiction. Unless otherwise agreed by the parties, any such
arbitration will take place in Denver, Colorado, and will be conducted in
accordance with the Commercial Arbitration Rules of the AAA.

 

DM3\885727.7
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Shellum have duly executed this Agreement as
of the date first above written.
 
Petroleum Development
Corporation                                                                                     Gysle
R. Shellum
 


 
By:/s/ Kimberly L.
Wakim                                                      /s/ Gysle R. Shellum 
Kimberly L.
Wakim                                                                Gysle R.
Shellum
Position:                      Chair of the
Compensation Committee
 

 
DM3\885727.7
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GENERAL RELEASE OF CLAIMS
 
This General Release ("Release") is entered into as of this ____ day of
_________, 20__, by and between Petroleum Development Corporation (the
“Company”), and Gysle R. Shellum, an employee of the Company (the “Employee”)
(collectively, the “Parties”).
 
WHEREAS, Employee and the Company are parties to an Employment Agreement (the
"Agreement") dated ________ __, 2010, governing the terms and conditions
applicable if Employee’s employment is terminated for various reasons;
 
WHEREAS, pursuant to the terms of the Agreement, the Company has agreed to
provide Employee certain benefits and payments under the terms and conditions
specified therein, provided that Employee has executed and not revoked a general
release of claims in favor of the Company;
 
WHEREAS, Employee’s employment with the Company is being terminated effective
__________ __, 20__; and
 
WHEREAS, the Parties wish to terminate their relationship amicably and to
resolve, fully and finally, all actual and potential claims and disputes
relating to Employee’s employment with and termination from the Company and all
other relationships between Employee and the Company, up to and including the
date of execution of this Release.
 
NOW, THEREFORE, in consideration of these Recitals and the promises and mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, the Parties,
intending to be legally bound, agree as follows:
 
1.  
Termination of Employment

 
.  Employee’s employment with the Company shall terminate on __________ __, 20__
(the "Termination Date").
 
2.  
Severance Benefits

 
.  Pursuant to the terms of the Agreement, and in consideration of Employee’s
release of claims and the other covenants and agreements contained herein and
therein, and provided that Employee has signed this Release and delivered it to
the Company and has not exercised any revocation rights as provided in Section 6
below, the Company shall provide the severance benefits described in Section 7
of the Agreement (the "Benefits") in the time and manner provided therein;
provided, however, that the Company's obligations will be excused if Employee
breaches any of the provisions of the Agreement including, without limitation,
Sections 6, 7 and 8 hereof.  Employee acknowledges and agrees that the Benefits
constitute consideration beyond that which, but for the mutual covenants set
forth in this Release and the covenants contained in the Agreement, the Company
otherwise would not be obligated to provide, nor would Employee otherwise be
entitled to receive.
 
3.  
Effective Date

 
.  Provided that it has not been revoked pursuant to Section 6 hereof, this
Release will become effective on the eighth (8th) day after the date of its
execution by Employee (the "Effective Date").
 
4.  
Effect of Revocation

 
.  Employee acknowledges and agrees that if Employee revokes this Release
pursuant to Section 6 hereof, Employee will have no right to receive the
Benefits.
 
5.  
General Release

 
.  In consideration of the Company’s obligations, Employee hereby releases,
acquits and forever discharges Company and each of its subsidiaries and
affiliates and each of their respective officers, employees, directors,
successors and assigns from any and all claims, actions or causes of action in
any way related to his employment with the Company or the termination thereof,
whether arising from tort, statute or contract, including but not limited to,
claims of defamation, claims arising under the Employee Retirement Income
Security Act of 1974, as amended, the Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act of 1990, Title VII
of the Civil Rights Act of 1964, as amended, the Americans with Disabilities
Act, the Family and Medical Leave Act, the discrimination and wage payment laws
of Colorado and any other federal, state or local statutes or ordinances of the
United States, it being Employee’s intention and the intention of the Company to
make this release as broad and as general as the law permits.  Employee
understands that this Agreement does not waive any rights or claims that may
arise after his execution of it and does not apply to claims arising under the
terms of this Agreement.
 
6.  
Review and Revocation Period

 
.  Employee acknowledges that the Company has advised Employee that Employee may
consult with an attorney of Employee’s own choosing (and at Employee’s expense)
prior to signing this Release and that Employee has been given at least
twenty-one (21) days during which to consider the provisions of this Release,
although Employee may sign and return it sooner. Employee further acknowledges
that Employee has been advised by the Company that after executing this Release,
Employee will have seven (7) days to revoke this Release, and that this Release
shall not become effective or enforceable until such seven (7) day revocation
period has expired.  Employee acknowledges and agrees that if Employee wishes to
revoke this Release, Employee must do so in writing, and that such revocation
must be signed by Employee and received by the Chairman of the Board of the
Company (or the Chair of the Compensation Committee) no later than 5:00 p.m.
Mountain Time on the seventh (7th) day after Employee has executed this Release.
Employee acknowledges and agrees that, in the event that Employee revokes this
Release, Employee will have no right to receive any benefits hereunder,
including the Benefits. Employee represents that Employee has read this Release
and understands its terms and enters into this Release freely, voluntarily and
without coercion.
 
7.  
Confidentiality, Non-Compete and Non-Solicitation

 
.  Employee reaffirms his commitments in Sections 6.a., 6.c. and 6.d. of the
Agreement.
 
8.  
Cooperation in Litigation

 
.  At the Company's reasonable request, Employee shall use his good faith
efforts to cooperate with the Company, its Affiliates, and each of its and their
respective attorneys or other legal representatives ("Attorneys") in connection
with any claim, litigation or judicial or arbitral proceeding which is material
to the Company and is now pending or may hereinafter be brought against the
Released Parties by any third party; provided, that, Employee’s cooperation is
essential to the Company's case.  Employee’s duty of cooperation will include,
but not be limited to (a) meeting with the Company's and/or its Affiliates'
Attorneys by telephone or in person at mutually convenient times and places in
order to state truthfully Employee’s knowledge of matters at issue and
recollection of events; (b) appearing at the Company's, its Affiliates' and/or
their Attorneys' request (and, to the extent possible, at a time convenient to
Employee that does not conflict with the needs or requirements of Employee’s
then-current employer) as a witness at depositions or trials, without necessity
of a subpoena, in order to state truthfully Employee’s knowledge of matters at
issue; and (c) signing at the Company's, its Affiliates' and/or their Attorneys'
request declarations or affidavits that truthfully state matters of which
Employee has knowledge.  The Company shall reimburse Employee for the reasonable
expenses incurred by him in the course of his cooperation hereunder and shall
pay to Employee per diem compensation in an amount equal to the daily prorated
portion of the Employee’s base salary immediately prior to the Termination
Date.  The obligations set forth in this Section 8 shall survive any termination
or revocation of this Release.
 
9.  
Non-Admission of Liability

 
.  Nothing in this Release will be construed as an admission of liability by
Employee or the Released Parties; rather, Employee and the Released Parties are
resolving all matters arising out of the employer-employee relationship between
Employee and the Company and all other relationships between Employee and the
Released Parties.
 
10.  
Nondisparagement

 
.  Employee agrees not to make negative comments or otherwise disparage the
Company or its officers, directors, employees, shareholders or agents, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation.  The Company agrees that the members of the Board and
officers of the Company as of the date hereof will not, while employed by the
Company or serving as a director of the Company, as the case may be, make
negative comments about the Employee or otherwise disparage the Employee in any
manner that is likely to be harmful to the Employee’s business or personal
reputation.  The foregoing shall not be violated by truthful statements in
response to legal process or required governmental testimony or filings, and the
foregoing limitation on the Company’s directors and officers will not be
violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties for or on behalf
of the Company.
 
11.  
Binding Effect

 
.  This Release will be binding upon the Parties and their respective heirs,
administrators, representatives, executors, successors and assigns, and will
inure to the benefit of the Parties and their respective heirs, administrators,
representatives, executors, successors and assigns.
 
12.  
Governing Law

 
.  This Release will be governed by and construed and enforced in accordance
with the laws of the State of Colorado applicable to agreements negotiated,
entered into and wholly to be performed therein.
 
13.  
Severability

 
.  Each of the respective rights and obligations of the Parties hereunder will
be deemed independent and may be enforced independently irrespective of any of
the other rights and obligations set forth herein.  If any provision of this
Release should be held illegal or invalid, such illegality or invalidity will
not affect in any way other provisions hereof, all of which will continue,
nevertheless, in full force and effect.
 
14.  
Counterparts

 
.  This Release may be signed in counterparts and each counterpart will be
deemed to be an original but together all such counterparts will be deemed a
single agreement.
 
15.  
Entire Agreement; Modification

 
.  This Release constitutes the entire understanding between the Parties with
respect to the subject matter hereof and may not be modified without the express
written consent of both Parties.  This Release supersedes all prior written
and/or oral and all contemporaneous oral agreements, understandings and
negotiations regarding its subject matter.  This Release may not be modified or
canceled in any manner except by a writing signed by both Parties.
 
16.  
Acceptance

 
.  Employee may confirm his acceptance of the terms and conditions of this
Release by signing and returning two (2) original copies of this Release to the
Chairman of the Board of the Company, no later than 5:00 p.m. Mountain Time
twenty-one (21) days after Employee’s receipt of notice of termination.
 
EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT EMPLOYEE HAS FULLY AND CAREFULLY READ
THIS RELEASE PRIOR TO SIGNING IT AND UNDERSTANDS ITS TERMS. EMPLOYEE FURTHER
ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS BEEN, OR HAS HAD THE OPPORTUNITY TO
BE, ADVISED BY INDEPENDENT LEGAL COUNSEL OF EMPLOYEE’S OWN CHOICE AS TO THE
LEGAL EFFECT AND MEANING OF EACH OF THE TERMS AND CONDITIONS OF THIS RELEASE,
AND IS ENTERING INTO THIS RELEASE FREELY AND VOLUNTARILY AND NOT IN RELIANCE ON
ANY PROMISES OR REPRESENTATIONS OTHER THAN AS SET FORTH IN THIS RELEASE.
 

 
DM3\885727.7
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Employee have duly executed this Release
as of the date first above written.
 
Company                                                                           Gysle
R. Shellum
Petroleum Development Corporation
 


 
By:                                                      
Kimberly L. Wakim
Position:                      Chair of the
Compensation Committee

 
DM3\885727.7
 
 

--------------------------------------------------------------------------------

 
